Citation Nr: 1821928	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-32 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for sciatica, right lower extremity.  

2.  Entitlement to service connection for a right shoulder disability to include as secondary to service-connected sciatica, right lower extremity.  


REPRESENTATION

Veteran represented by:	Larry Stokes, agent


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1990 to May 1994.   

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the last adjudication of these matters by the AOJ in the September 2014 Statement of the Case, VA received additional treatment records and VA examinations pertinent to the issues on appeal.  In an April 2017 Informal Hearing Presentation, the Veteran's representative requested that the Board remand these matters to the AOJ to conduct a current examination of the Veteran's sciatica and readjudicate the matters.  The representative noted the intertwined issue of whether the Veteran's service-connected sciatica of the right lower extremity caused or aggravated a right shoulder disability.  

While the AOJ subsequently obtained VA examinations of the Veteran's back and peripheral nerves in November 2017, the AOJ has not considered the examinations in rating the Veteran's right lower extremity symptoms or adjudicating the issue of service connection for a right shoulder disability.  See December 2017 rating decision.  Moreover, the examinations contain inconsistent findings and are inadequate for rating the Veteran's sciatica under applicable diagnostic codes.  On an examination form relating to the thoracolumbar spine, the examiner assessed the Veteran with bilateral moderate lower extremity radiculopathy involving the sciatic nerve.  However, in a separate form addressing the peripheral nerves, the examiner assessed the Veteran with only mild symptoms in the right lower extremity.  The VA examiner did not explain the discrepancy, and the rating form for sciatica (none, mild, moderate, severe) did not include a category of "moderately severe", which is the basis for the Veteran's current 40 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  See, e.g., December 2017 Rating Decision Codesheet.  The November 2017 the examiner did not consider whether the Veteran's sciatica aggravated the Veteran's right shoulder disability since a prior VA examiner considered the issue in March 2010.  

In light of the above, the AOJ should obtain additional opinions from an appropriate VA examiner(s) addressing the deficiencies in the prior examinations.  Specifically, the AOJ should ensure that the Veteran's sciatica is assessed thoroughly so that it may be properly rated under the pertinent rating criteria.  See, e.g., 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The AOJ should also obtain an opinion addressing whether the Veteran's service-connected disabilities to include sciatica caused or aggravated a right shoulder disability.  After conducting all necessary development, the AOJ should readjudicate these matters based on the totality of the evidence.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant VA and private records.  The AOJ should make reasonable attempts to obtain all identified outstanding records and associate them with the Veteran's claims file.

2. After associating any outstanding records with the Veteran's claims file, the AOJ should obtain additional opinions from appropriate VA examiner(s) evaluating the Veteran's sciatica and his right shoulder.  The VA examiner(s) should be provided with a complete copy of the claims file to include this remand order.  The examiner(s) are asked to follow these directives:

a) The VA peripheral nerves examiner should assess the severity of the Veteran's sciatica particularly in regard to the right lower extremity.  For example, the examiner should render an opinion as to whether relevant symptoms in the right lower extremity are mild, moderate, moderately severe, or severe.  The examiner should consider the Veteran's subjective complaints about his symptoms as well as objective test results.  The examiner should consider not only the severity of symptoms at the time of the examination, but the examiner should assess the severity of the Veteran's symptoms to include during flare-ups with reference to the Veteran's treatment history.  

b) The right shoulder examiner is asked to identify all current disabilities of the Veteran's right shoulder and diagnoses in the treatment records.  

The examiner should render an opinion as to whether it is at least a likely as not (50 percent or greater probability) that a right shoulder disability is related to the Veteran's military service.  The examiner should provide a thorough explanation of the opinion with reference to the Veteran's treatment history and statements about his disabilities.  

The right shoulder examiner should opine whether it is at least as likely as not that a right shoulder disability was caused by the Veteran's service-connected disabilities to include sciatica.  

The right shoulder examiner should opine whether it is at least as likely as not that a right shoulder disability was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected disabilities to include sciatica.  

3. After completing the above action and any other necessary development, the claims must be readjudicated.  If a claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

